Citation Nr: 0913719	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  94-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected status post fracture of the inferior and 
bilateral left orbit zygoma, prior to June 9, 2004.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected status post fracture of the 
inferior and bilateral left orbit zygoma, from June 9, 2004.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected organic brain syndrome with 
headaches.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had verified active service from December 1987 to 
April 1991, with evidence of more than five months of active 
service prior to December 1987.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

These matters were previously before the Board in June 2000 
and November 2003, and were remanded for additional 
development.  

In November 2003, the RO issued a rating decision which 
increased the evaluation for the service-connected fracture 
of the inferior and bilateral left orbit zygoma to 20 
percent, effective on June 9, 2004.  

In a decision promulgated in October 2005, the Board denied 
the Veteran's claims.  The Veteran appealed the decision to 
the Court, which issued a June 2008 Order vacating in part 
the Board's October 2005 decision and remanding these matters 
to the Board for compliance with the terms of the Joint 
Motion.  

As the issues on appeal before the Board involve a request 
for higher initial rating following the grant of service 
connection, the Board has characterized the issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

In the Joint Motion, the parties agreed that the claims for 
an initial compensable evaluation prior to June 9, 2004, and 
an initial evaluation of 20 percent disabling on and after 
June 9, 2004, for status post fracture of the inferior and 
bilateral left orbit zygoma, and an initial evaluation in 
excess of 10 percent for organic brain syndrome with 
headaches, should be remanded.  

In this regard, the Court affirmed the Board's October 2005 
decision with respect to the claims for an initial 
compensable evaluation for the service-connected residuals of 
status post fracture of the left rib and an initial 
compensable evaluation for the service-connected status post 
septorhinoplasty and sinusitis.  

At the Court, the counsel for the Veteran argued that the 
Board failed to explain in its October 2005 decision why he 
was not entitled to an extraschedular rating as a result of 
marked interference with employment due to constant, severe 
headaches and memory loss associated with the organic brain 
syndrome.  She also argued that the Board erred in failing to 
discuss whether an extraschedular rating was warranted due to 
functional loss caused by pain associated with his jaw 
disability.  

In response, the Joint Motion also held that the Board failed 
to ensure compliance with the June 2000 and November 2003 
remand actions in that the Veteran was not afforded a VA 
examination that included an opinion as to the severity of 
his organic brain disorder.  

In particular, the parties held that the June 2004 VA 
examination focused only on cognitive function and a 
diagnosis of dysthymic disorder, but did not mention organic 
brain syndrome.  VA also stated that the June 2004 
neurological examination did not contain any opinion as to 
the severity of the Veteran's condition.  

It was also noted that the Board had found that the Veteran's 
claims file indicated that the Veteran's organic brain 
syndrome was manifested by several symptoms, including 
headaches and memory loss.  However, the June 2004 VA 
examiner only considered cognitive functioning in rendering 
an opinion.  

Although the examiner described some other symptoms, 
including memory loss, he did not opine as to the effect of 
this memory loss on the Veteran's daily activities.  

Further, the Court found that, despite diagnosing the Veteran 
with "headaches that [might] be related to past head 
trauma," the examiner did not provide any information or 
opinion as to the nature or severity of these headaches.  

The parties therefore found that the examiner did not render 
an opinion as to the full nature and severity of the 
Veteran's organic brain syndrome.  

Next, with respect to the service-connected status post 
fracture of the inferior and bilateral left orbit zygoma, the 
Court found that the Board erred in failing to consider 
whether the Veteran experienced functional loss prior to June 
2004.  

Here the Court found that VA noted specific evidence that the 
Board did not consider, including June and July 1990 and May 
1991 diagnoses of temporomandibular joint disease, the 
Veteran's September 1992 testimony about being on a soft food 
diet as a result of tender and loose teeth, and the June 2004 
VA examination report noting restrictions on what the Veteran 
could eat and the presence of loud popping or clicking sound 
when he opened his mouth.  

While the Board referred to some but not all of this 
evidence, it did not provide sufficient reasons or bases for 
explaining, in light of the evidence, why the Veteran was not 
entitled to a higher initial disability rating prior to June 
2004.  The Court then found that a remand was necessary for 
the Board to consider whether the Veteran experienced 
functional loss as a result of this disability.  

As to the service-connected status post fracture of the 
inferior and bilateral left orbit zygoma after June 2004, the 
Court found that the Board failed to adequately consider the 
portion of the June 2004 VA examination report in which the 
examiner stated that the Veteran's left jaw muscles go into 
spasm from clenching, causing additional pain and tightening, 
and further restricting his maximum jaw opening.  The 
examiner concluded that these symptoms could "limit [the 
Veteran's] functional ability during flare ups when the jaw 
is used repeatedly or overused."  

Based on the foregoing, the Board concludes that this matter 
must be remanded for compliance with the Court's June 2008 
instructions, and also for full compliance with the Board's 
June 2000 and November 2003 remand instructions.  

In this regard, the Board notes that the Court has held that 
a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).   Upon remand, therefore, the RO should arrange for 
the Veteran to be afforded appropriate VA examinations in 
order to properly asses the full nature and severity of the 
Veteran's service-connected status post fracture of the 
inferior and bilateral left orbit zygoma, and organic brain 
syndrome with headaches.  

In addition, it does not appear from the information of 
record that the RO has addressed the issue of extraschedular 
consideration for the service-connected issues on appeal.  

In this regard, the Board may address the issue if it was 
raised in the context of an appealed increased-rating claim, 
as it is a component of the increased-rating claim rather 
than a separate claim.  See VAOGCPREC No. 6-96, slip op. at 
12, 61 Fed. Reg. 66749 (1996).  

Because the Veteran may be prejudiced by the Board 
considering this issue in the first instance, however, the 
Board determines that remand for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is warranted.  Id. at 16 
(citing Bernard v. Brown, 4 Vet. App. 384 (1993)).  Thus, the 
extra-scheduler aspect of the Veteran's claims is remanded to 
the RO and, on remand, the RO should consider whether the 
criteria for invoking the procedures for assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
met.  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case also applies 
to claims for increased rating. 

In the present appeal, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  Upon remand therefore, 
the Veteran should be given proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
Veteran, among other things, that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is allowed, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the Veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and  
evidence not previously provided to VA is 
necessary to substantiate the Veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the Veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the Veteran provide any 
evidence in his possession that pertains 
to the claims, and should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The Veteran should be afforded VA 
neurological, psychological and bones 
examinations to determine the current 
nature, extent, and severity of the 
organic brain syndrome to include 
headaches as well as the status post 
fracture, inferior and bilateral orbit, 
left and zygoma.  

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s), and 
the examiner(s) should acknowledge such 
review in the examination report.  All 
indicated tests, including x-ray studies 
and laboratory tests should be completed.  
These tests should include a complete 
test of the range of motion of the 
affected joints.  All findings should be 
reported.  

With respect to the Veteran's organic 
brain disorder, the examiner should offer 
an opinion regarding the full nature and 
severity of this condition, not only with 
respect to cognitive function, but also 
with respect to the symptoms of the 
organic brain syndrome.  The examiner 
should also specifically discuss the 
nature and severity of all symptoms 
related to this condition, including 
headaches and memory loss, and the 
examiner should discuss the effect of 
these symptoms on the Veteran's daily 
activities. 

With respect to the Veteran's status post 
fracture of the inferior and bilateral 
left orbit zygoma, the examiner should 
comment on the nature and severity of the 
Veteran's disability, including whether 
the Veteran whether has experienced 
functional loss as a result of this 
disability.  The examiner should also be 
asked to determine whether the jaw 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the jaw is used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

In this regard, the examiner is asked to 
comment on June and July 1990 and May 1991 
diagnoses of temporomandibular joint 
disease, the Veteran's September 1992 
testimony about being on a soft food diet 
as a result of tender and loose teeth, the 
June 2004 VA examination report noting 
restrictions on what the Veteran could eat 
and the presence of loud popping or 
clicking sound when he opened his mouth, 
and the June 2004 VA examination report in 
which the examiner stated that the 
Veteran's left jaw muscles go into spasm 
from clenching, causing additional pain 
and tightening, and further restricting 
his maximum jaw opening, and noting that 
these symptoms can "limit [the Veteran's] 
functional ability during flare ups when 
the jaw is used repeatedly or overused."  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
adjudicate the matter of whether the 
Veteran's claims for an increased rating 
warrant referral to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the Veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


